Citation Nr: 0903805	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for tempomandibular 
joint disorder (TMJ), including as secondary to service-
connected major depression.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected major depression. 

3.  Entitlement to service connection for fibromyalgia 
(initially claimed as carpal tunnel syndrome (CTS)), 
including as secondary to service-connected major depression.

4.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected right 
knee disability.

5.  Entitlement to service connection for a left foot 
disorder, including as secondary to service-connected right 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran in this matter served in the U.S. Air Force 
Reserve from March 17, 1980, to March 16, 1986; in the Army 
National Guard from March 17, 1986, to March 16, 1988; and in 
the U.S. Army Reserve from March 17, 1988, to March 16, 1991.  
She re-enlisted in the Army National Guard from March 1992 to 
June 1994.  It appears she then re-enlisted in the Air Force 
Reserve, and retired some time in 2006.  Service personnel 
records reflect that she had multiple periods of ACDUTRA 
(active duty for training) and INACDUTRA (inactive duty 
training).  Certified periods of ACDUTRA include from March 
26, 1980, to January 14, 1981, from March 10, 1991, to March 
22, 1991; from March 4, 1994, to March 6, 1994; and from July 
9, 1997, to November 7, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in August 2001, February 
2004, June 2005, and March 2007, by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought.  In October 2008 the veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.


Received from the veteran in September 2006 was an informal 
claim for service connection for ankle pain/condition; hip 
pain/condition; and chronic pain condition.  In March 2007, 
she clarified that these conditions were all claimed as 
secondary to her service-connected disability.  As these 
issues are not currently on appeal before the Board, they are 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran's TMJ is related to active military 
service or to her service-connected major depression, on 
either a causation or aggravation basis.

2.  The preponderance of the evidence of record is against a 
finding that the veteran's GERD is related to active military 
service or to her service-connected major depression, on 
either a causation or aggravation basis.

3.  The preponderance of the evidence of record is against a 
finding that the veteran's fibromyalgia is related to active 
military service or to her service-connected major 
depression, on either a causation or aggravation basis.

4.  The preponderance of the evidence of record is against a 
finding that the veteran has a left knee disorder which is 
related to active military service or to her service-
connected right knee disability, on either a causation or 
aggravation basis.

5.  The preponderance of the evidence of record is against a 
finding that the veteran's left foot disorder is related to 
active military service or to her service-connected right 
knee disability, on either a causation or aggravation basis.




CONCLUSIONS OF LAW

1.  TMJ was not incurred in or aggravated by active military 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008). 

2.  GERD was not incurred in or aggravated by active military 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008). 

3.  Fibromyalgia was not incurred in or aggravated by active 
military service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008). 

4.  A left knee disorder was not incurred in or aggravated by 
active military service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008). 

5.  A left foot disorder was not incurred in or aggravated by 
active military service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's five-volume claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in June 2001, August 2003, and 
April 2005, which fully addressed the notice elements, and 
were each sent prior to the corresponding initial RO 
decision(s) in this matter.  These letters informed the 
veteran of what evidence was required to substantiate the 
claims and of her and VA's respective duties for obtaining 
evidence.  Although no longer required, she was also asked to 
submit evidence and/or information in her possession to the 
RO.  Finally, the Board notes the RO sent the veteran a 
letter in April 2006 informing her of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the claimant has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the appellant.  

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether his TMJ, GERD, and 
fibromyalgia are related to service or to her service-
connected major depression, and whether her left foot 
disorder is related to service or to her service-connected 
right knee disability.  Pursuant to 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service. 

The third requirement could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  With 
regard to the claims for service connection, there is 
competent medical evidence of current disabilities - meaning 
diagnoses have been established for TMJ, GERD, fibromyalgia, 
and a left foot disability.  There is, however, no competent 
evidence of record (other than the veteran's lay assertions) 
showing that any of those disabilities may be related to 
service or to another service-connected disability.  Although 
he has contended that these disabilities are related to 
service-connected disabilities, his lay statements alone are 
not competent evidence to support a finding on a medical 
question (such as diagnosis or etiology) requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of her claims.  The RO has 
obtained the veteran's VA treatment records and Social 
Security records.  A VA examination was held regarding the 
issue of the probable etiology of a left knee disability.  As 
explained above, a VA examination has not been scheduled for 
the other four issues on appeal.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claims has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Issues

A.  Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under the law, active service includes (1) active duty, (2) 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).  In other words, service connection is available for 
injuries and/or diseases incurred during active duty or 
ACDUTRA, but (except for the exceptions listed in this 
paragraph) only for injuries, and not diseases, sustained on 
INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or full- time duty performed for training purposes 
by members of the National Guard of any State.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
generally duty (other than full-time duty) prescribed for 
Reserves, or duty performed by a member of the National Guard 
of any state (other than full-time duty).  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Annual training is an example 
ACDUTRA, while weekend drills are INACDUTRA.  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board does recognize that the 
Court has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

B.  Factual Background

The veteran's service treatment records (STRs) show no 
complaints of or treatment for TMJ, GERD, CTS, fibromyalgia, 
a left knee disorder, or a left foot disorder.  

Service personnel records show the veteran served in the U.S. 
Air Force Reserve from March 17, 1980, to March 16, 1986; in 
the Army National Guard from March 17, 1986, to March 16, 
1988; and in the U.S. Army Reserve from March 17, 1988, to 
March 16, 1991.  She re-enlisted in the Army National Guard 
from March 1992 to June 1994.  It appears she then re-
enlisted in the Air Force Reserve and then retired sometime 
in 2006 (although she was apparently not allowed to 
participate in Reserve duty for the last year due to 
medication she was taking).  She had multiple periods of 
INACDUTRA and ACDUTRA.  The certified periods of ACDUTRA 
include from March 26, 1980, to January 14, 1981, from March 
10, 1991, to March 22, 1991; from March 4, 1994, to March 6, 
1994; and from July 9, 1997, to November 7, 1997.

In a letter dated in January 1999, a private neurological 
surgeon, Dr. C, performed a physical examination on the 
veteran and noted that she walked with a limp due to 
instability in her right knee.  He noted that examination of 
the left foot showed excessive use, and that she had 
tenderness in the ankle joint and metacarpo-phalangeal 
joints, finding that this was also from a" consequential 
injury from overuse as she is walking favoring the right 
inferior extremity due to the knee injury".  Dr. C. opined 
that the veteran had "consequently left foot, left knee, and 
back problem with antalgic gait related to the damage to the 
right knee".  

VA treatment records dated from 1998 through 2008 show that 
the veteran was treated for various medical problems, 
including bilateral wrist pain, left foot pain, left knee 
pain, TMJ, GERD, and fibromyalgia.  In July 1999 she 
complained of bilateral arch and bunion pain.  In August 
1999, she complained of left foot pain, that had worsened in 
the 19 years since she had a prior foot surgery.  

In a March 2000 letter, Dr. C reiterated his prior opinion, 
noting that the "consequential back, ankle, knee on the 
other side and the neck and spine problems (which is common 
medical knowledge) have been entirely ignored".  

VA treatment records further showed that in September 2000 
the veteran underwent surgery to repair left foot hallux 
valgus.  A few weeks later she complained of pain in the 
hands due to the crutches she used after the surgery.  
Another September 2000 treatment record showed that she 
reported a two year history of right jaw pain.  She was 
evaluated and TMJ was diagnosed. An October 2000 X-ray of the 
left foot showed surgical fusion of the first metatarsal 
joint.  Months later she reported having pain in the left 
foot, and requested hardware removal.  An x-ray of the left 
foot dated in March 2001 showed that the medial aspect of the 
distal portion of the first metatarsal had been resected, 
there was a fusion between the first metatarsal and the 
medial cuneiform which was fixed with a screw which had 
produced a small fragment.  In May 2001, she underwent 
surgery for hardware removal from her left foot.  She 
continued to complain of ongoing wrist pain for which she 
underwent steroid injections.  She also continued to complain 
of left foot pain, and underwent physical therapy. 

In a November 2001 letter. Dr. C opined that the veteran had 
a lesion of the right palm "due to compression by the crutch 
of end bulb of median nerve", and she was noted to have a 
positive Tinel's sign. 

A February 2004 VA X-ray report showed a normal left knee.

On VA examination in May 2005, the veteran reported 
intermittent left knee pain, but that she was able to 
ambulate without restrictions.  The examiner opined that the 
veteran's left knee condition was unrelated to the service-
connected right knee condition based upon the fact that she 
really had no altered biomechanics in her gait.  The veteran 
gait was noted to be stable, with no shift in weight and no 
abnormal posturing.  The examiner opined that it was less 
likely than not that the veteran's right knee condition had 
caused the left knee condition.

VA treatment records further show an X-ray of the left foot 
in June 2006 revealed distal first metatarsal degenerative 
changes and proximal first metatarsal fusion.  A left knee x-
ray in July 2007 showed superior patellar spurring, 
especially at insertion of the quadriceps tendon.  In October 
2007, she was noted to have muscle ramping in the left foot 
for seven years, since foot surgery in 2000.  In December 
2007 the diagnosis was muscle cramps in the left foot which 
had reportedly begun after the veteran's bunionectomy surgery 
in September 2000.  In December 2007 the veteran was noted to 
have bilateral upper extremity pain of unclear etiology, 
possibly CTS and probable fibromyalgia.  In December 2007 and 
March 2008 it was noted that the veteran had a history of CTS 
and fibromyalgia.  Prior EMGs had shown that she had CTS, 
however an EMG in December 2007 showed no evidence of CTS.  
She reported that the onset of her left and right wrist pain 
was in 2001 after using crutches after left foot surgery.  
The assessment was that she had bilateral upper extremity 
pain of unclear etiology with probable constitution symptoms 
consistent with fibromyalgia.  

At her October 2008 Travel Board hearing, the veteran 
testified that TMJ had been diagnosed in approximately the 
late 1990s or 2000, and that she had first gone to a private 
medical college for treatment.  She testified that GERD had 
been diagnosed in 2000 or 2001.  She claimed she developed 
both TMJ and GERD while in the Air Force Reserve, but that 
she was not activated at the time.  She testified that TMJ 
and GERD were caused by her service-connected major 
depression.  She claimed she was harassed during service 
because of her physical limitations, which caused her to have 
stress and anxiety, which in turn led to her developing TMJ 
and GERD.  She testified that she initially developed 
symptoms in her wrist and hand and filed for CTS but then 
found out she did not have CTS, but rather had fibromyalgia.  
She testified she had pain, swelling, and giving away in her 
left knee, but was told by doctors that they could not find 
anything definitively wrong with her left knee.  She 
testified that her left knee problems developed as a result 
of her right knee disability causing her to put more weight 
on her left knee and foot.  

C.  Analysis

1.  TMJ, GERD, Fibromyalgia, and Left Foot Disorder

The veteran contends that her TMJ, GERD, and fibromyalgia are 
related to her service-connected depression, and that she has 
a left foot disorder which is related to her service-
connected right knee disability.  

The Board initially notes that VA treatment records confirm 
that TMJ, GERD, and fibromyalgia have been diagnosed, and 
with regard to a left foot disorder, VA records show that she 
was treated for hallux valgus years ago and X-rays have shown 
some degenerative changes.  Thus there is evidence of current 
disabilities.  Brammer, supra.   

With regard to service connection on a direct basis, the 
Board notes that the STRs show no report of or treatment for 
TMJ, GERD, fibromyalgia, or a left foot disorder.  As to the 
first two disabilities, TMJ and GERD, the veteran essentially 
testified in October 2008 that her TMJ and GERD had their 
onset while she was in the Air Force Reserve, but that she 
was not activated at that time.  What is missing for the 
other two issues is competent evidence of record (other than 
the veteran's lay assertions) showing that her fibromyalgia 
or left foot disability are related to service.  Espiritu, 
supra.  Thus, the Board concludes that service connection on 
a direct basis is not warranted for any of the four 
disabilities at issue.  

With regard to entitlement to service connection on a 
secondary basis, the record reflects that service connection 
has been granted for major depression and for a right knee 
disability.  What is missing from the record, however, is 
competent medical evidence showing that TMJ, GERD, and/or 
fibromyalgia are causally related to the service-connected 
major depression, or that a left foot disorder is related to 
the service-connected right knee disability, on either a 
causation or aggravation basis.  38 C.F.R. § 3.310.  
Moreover, as explained above, the Board has concluded that 
obtaining a VA examination is not necessary to decide these 
claims.

As noted above, lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, but the 
Board does not believe that an actual disability, such as 
TMJ, GERD, fibromyalgia, or a left foot disability (whether 
it be hallux valgus or arthritis), as contrasted with related 
pain symptoms, is subject to lay diagnosis.  Jandreau, supra.  
That is to say, the Board finds no basis for concluding that 
a lay person would be capable of discerning whether TMJ, 
GERD, fibromyalgia, or a foot disorder was caused or 
aggravated by a psychiatric disability or a knee disorder in 
the absence of specialized training, and the veteran has not 
established any specialized training for such qualifications.

The weight of the competent medical evidence shows that none 
of the veteran's claimed disorders, TMJ, GERD, or 
fibromyalgia, is related to her service-connected major 
depression, and that her claimed left foot disorder is not 
related to her service-connected right knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims for service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).




2.  Left Knee Disorder

The veteran contends that she has a left knee disorder that 
was caused by her service-connected right knee disability.

As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Brammer, supra.  
In this case, the medical evidence of record, including VA 
treatment records, private records, and a VA examinations, 
does not show that the veteran has a left knee disability.  
While she has complaints of left knee pain and other left 
knee symptoms, the competent medical evidence of record does 
not show any left knee disability, and VA is not generally 
authorized to grant service connection for symptoms alone, 
without an identified basis for the symptoms.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even 
when the veteran underwent a VA examination in 2005 regarding 
his left knee, and his various left knee symptoms were noted, 
the diagnosis was listed as "left knee condition", without 
any additional specificity as to the nature of a left knee 
disability.  In addition, VA X-rays of the left knee have 
shown no current disability.  

Moreover, the Board notes that until a left knee disability 
is shown, the fact of whether the veteran has left knee 
symptoms of arthritis, including pain, is not relevant.  
Likewise, without a diagnosis of a specific left knee 
disability, the opinions rendered by the private physician, 
Dr. C, suggesting a link between left knee problems (without 
specifying a diagnosis) and the veteran's right knee 
disability, are of limited probative value.  Thus, the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a left knee disorder must be denied.  
Gilbert, supra.




ORDER

Service connection TMJ is denied.

Service connection for GERD is denied.

Service connection for fibromyalgia is denied.

Service connection for a left knee disorder is denied.

Service connection for a left foot disorder is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


